DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 28 and 32-33 is/are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Marina V. Zalevsky (Registration No. 53,825) on 2/25/2022.

Claims - - Please amend claims 1 and 10 as follows:
In claims 1 and 10 please replace the words “is near” with “will reach” in the last limitation (second-to-last line of each claim).


Allowable Subject Matter
Claim(s) 1-27, 29-31 and 34-36 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Importico (U.S. Pat. No. 7,422,144) discloses recycling in a multi-floor building using chutes to separate and store trash, where users can interact with the recycling system using user interfaces, 

and while Zadeh et al. (U.S. Pub. No. 2014/0201126) discloses applying natural language processing for artificial intelligence using sensor/detector data, where habits/behavior of users are used to evolve the system, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, intelligent recycling systems including:

Independent Claim 1, 
a plurality of interfaces, each of the plurality of interfaces is associated with each floor of a plurality of floors and configured to receive a user selection input for selecting a type of a plurality of discarded materials, respectively, wherein the user selection input is related to an event and is provided by a plurality of users, respectively,

a capacity determining sensor configured to detect a remaining available capacity of a plurality of bins disposed at an end of the chute; and 
a primary hardware controller interface, configured to receive information related to the user selection input from the plurality of interfaces, respectively, 
wherein, for each of the plurality of users providing the user selection input, the primary hardware controller interface is further configured to: 
store the received information for analytics, 
control operations of a sorter disposed at the end of the chute based on the received information so that a material among the plurality of discarded materials is directed to a corresponding bin among the plurality of bins, based on the user selection input of a user discarding the material, 
control a weighting operation of the weight determining sensor for the material discarded through the chute into the corresponding bin, 
control the capacity determining sensor to detect the remaining available capacity of the corresponding bin, 2

record data related to the event, 
perform Natural Event Processing (NEP) using the recorded data related to the event, the data comprising at least identification of the user who provided the user selection input, the weight and the type of the material discarded by the user, and input data obtained from the capacity determining sensor, thereby learning traits and habits of 
based on a result of the NEP, identify when a bin capacity of the corresponding bin will reach a full capacity, prior to the corresponding bin reaching the full capacity.


Independent Claim 10, 
a plurality of first user interfaces, each of the plurality of first user interfaces is associated with each floor of a plurality of floors and configured to receive a user selection input for selecting a type of a plurality of discarded materials, respectively, and is further associated with a plurality of second control interfaces, respectively, wherein the plurality of second control interfaces controls a rotation of a sorter and diverter device disposed at an end of a chute, and wherein the user selection input is related to an event and is provided by a plurality of users, respectively; 
a weight determining sensor configured to determine a weight of the plurality of discarded materials being discarded through the chute; 4

a capacity determining sensor configured to detect a remaining available capacity of a plurality of bins disposed at the end of the chute; 
a memory for storing instructions; and 
a processor connected to the memory and, by executing the instructions, is configured to receive information related to the user selection input from the plurality of first user interfaces, respectively, 

store the received information for analytics, 
transfer the received information to a corresponding second control interface among the plurality of second control interfaces, to control the rotation of the sorter and diverter device based on the received information so that a material among the plurality of discarded materials is directed to a corresponding bin among the plurality of bins, based on the user selection input of a user discarding the material, 
control a weighting operation of the weight determining sensor for the material discarded through the chute into the corresponding bin, 
control the capacity determining sensor to detect the remaining available capacity of the corresponding bin, 
record data related to the event, 
perform Natural Event Processing (NIEP) using the recorded data related to the event, the data comprising at least identification of the user who provided the user selection input, the weight and the type of the material discarded by the user, and input data obtained from the capacity determining sensor, and 
based on a result of the NEP, predict when a bin capacity of the corresponding bin will reach a full capacity, prior to the corresponding bin reaching the full capacity.


Independent Claim 31, A system of selector control for an intelligent recycling system utilizing Natural Event Processing (NEP), the system comprising: 

a plurality of different types of sensors disposed by a door of a chute and configured to identify the type of the plurality of discarded materials, respectively, prior to the door of the chute being open; and 
a primary hardware controller interface configured to receive information related to the user selection input from the plurality of interfaces, respectively, 
wherein, for each of the plurality of users providing the user selection input, the primary hardware controller interface is further configured to: 
control the plurality of different types of sensors to provide sensor data related to an actual type of a material being discarded by a user who provided the user selection input, 
based on the sensor data, identify whether the actual type of the material matches the type of the material selected via the user selection input, 
based on the actual type of the material matching the type of the material selected via the user selection input, control to open the chute and control operations of a diverter disposed at an end of the chute to direct the material discarded by the user to a respective bin among a plurality of bins that corresponds to the type of the material that is selected by the user selection input, and 
based on the actual type of the material not matching the type of the material selected via the user selection input, control to open the chute and control operations of 

It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119